Citation Nr: 1131418	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of the right and left knees with patellar strain, each rated zero percent disabling prior to May 3, 2007 and 10 percent disabling from that date.  

2.  Entitlement to an increased evaluation for arthritis of the right and left knees, each currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1990. 

This matter came to the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in July 2010.  

The Veteran testified at hearings before the RO in April 2009 and before the Board in October 2009.  


FINDINGS OF FACT

1.  For the appeal period prior to May 3, 2007, the Veteran's chondromalacia of the right and left knees with patellar strain was manifested by range of motion of 0 degrees of extension and 140 degrees of flexion; there were no findings of instability, recurrent subluxation, or X-ray evidence of arthritis.  

2.  For the appeal period from May 3, 2007, the Veteran's chondromalacia of the right and left knees with patellar strain was not manifested by moderate recurrent subluxation or lateral instability; ankylosis; by impairment of the tibia and fibula; limitation of flexion to 30 degrees, or extension limited to 15 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to May 3, 2007 and a 10 percent rating from that date for chondromalacia of the right and left knees with patellar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257-5261 (2010).

2.  The criteria for an evaluation in excess of 10 percent for right and left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5003, 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2001.  

Additionally, in February 2007, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to increased evaluations for the bilateral knee disabilities, any questions as to the appropriate effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records.  The evidence of record also contains reports of VA examinations dated in September 2002, May 2007, December 2007, and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  In this regard, they contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Increased Rating Criteria

The Veteran contends that his service connected right and left knee disabilities are more disabling than currently evaluated.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The criteria for limitation of motion of the knee are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5257, other impairment of the knee is rated as follows: 10 percent for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; and 30 percent for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).


Factual Background

The Veteran is assigned a zero percent rating prior to May 3, 2007 and a 10 percent disability rating from that date for chondromalacia of the right knee with patellar ligament strain under DC 5257 and a zero percent rating prior to May 3, 2007 and a 10 percent disability rating from that date for chondromalacia of the left knee with patellar ligament strain under DC 5257-5261.  The Veteran is currently assigned 10 percent disability ratings effective May 3, 2007 for right and left knee degenerative arthritis under DC 5010.  The Veteran filed an increased rating claim in October 2001.  

VA outpatient treatment records dated in September 2001 reflect that there was no edema of the extremities and the Veteran was assessed with history of patellar tendinitis.  

The Veteran underwent a VA examination in September 2002.  He reported throbbing pain in both knees, especially after walking, jogging, running, biking, climbing stairs, or jumping.  He stated that, even sitting for a long time led to stiffness in both knees, and that he had to get up and walk for a while.  He stated that throbbing, but no real swelling, happened after any activity like running or walking for a period of time.  He reported constant pain which flared up with activity.  He stated that the pain lasted for 8 to 10 hours every day.  He reported that rest was the best way to relieve the pain.  He denied that the pain limited his daily activities.  He stated that the pain bothered him when he walked, climbed stairs, or did gardening for a long period of time.  

Upon physical examination, gait was within normal limits.  The Veteran was able to stand on his heels and toes and perform tandem gait.  Flexion of the bilateral knees was to 140 degrees, and extension was to zero degrees.  There was no pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis of the bilateral knees.  Drawer's test and McMurray's tests were both within normal limits bilaterally.  There was crepitus on the right knee with repeated flexion and extension.  The examiner diagnosed bilateral knee arthralgia on strain.  The examiner stated that this condition did not affect the Veteran's occupation or daily activity.  The Veteran worked and did daily activity with pain, which could be relieved by ibuprofen.  

The Veteran underwent another VA examination on May 3, 2007.  He reported that bilateral knee pain became progressively worse over the previous five years.  He stated that he had to change his exercise methods from running on the treadmill to an elliptical machine.  He reported difficulty going up and down stairs.  He stated that he was no longer able to play basketball, softball, run, walk long distances, or kneel at church.  He stated that he had limited ability to stand or drive for long periods of time.  He reported difficulty sleeping because of his knee pain.  He stated that he had periods of incapacitation intermittently, for an unknown number of days at a time.  He denied any periods of incapacitation over the previous year.  He reported that constant pain was associated with stiffness and swelling.  He denied that the pain radiated.  He stated that the pain was aching and cramping.  He reported that pain was 7 out of 10.  He stated that pain was brought on by physical activities, and improved with rest and Salsalate.  He reported that he was able to function with medication.  He denied having prosthetic implants.  

Upon physical examination, the Veteran's gait was normal.  There was evidence of limited and painful motion of the bilateral knees.  There was evidence of a mild clicking sound in the left knee and crepitus in the bilateral knees.  There was no evidence of swelling or inflammation.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat or guarding of the movement.  There was no evidence of subluxation, drainage, lateral collateral ligament instability, anterior or posterior cruciate ligament instability, or medial collateral ligament instability.  Drawer test and McMurray test were negative.  Active flexion of the right knee was 95 degrees with pain, and movement against gravity was 95 degrees.  Active extension of the right knee was zero degrees with pain, and movement against gravity was zero degrees.  Range of motion of the right knee was limited by pain, lack of endurance, fatigue and incoordination after repetitive use with pain having the major functional impact.  Range of motion was not limited by weakness after repetitive use.  After repetitive motion, there was no additional limitation of motion.  Active flexion of the left knee was 100 degrees with pain, and movement against gravity was 100 degrees.  Active extension of the left knee was zero degrees with pain, and movement against gravity was zero degrees.  Range of motion of the left knee was limited by pain and incoordination after repetitive use with pain having the major functional impact.  It was not limited by fatigue, weakness, or lack of endurance after repetitive use.  After repetitive motion, there was no additional limitation of motion.  The examiner diagnosed degenerative arthritis of the bilateral knees.  The examiner noted that there was evidence of crepitus in both knees, compatible with degenerative arthritis.  There was no evidence of weakness or instability.  The examiner noted that the Veteran should avoid kneeling, crouching, crawling, walking on uneven ground, squatting, jumping, running, and pivoting exercises.  

The Veteran underwent another VA examination in December 2007.  He reported that bilateral knee pain had progressively worsened.  He stated that he was unable to play basketball or softball because pain occurred within one hour of playing, and once this started, pain may last for a week or two.  He reported that jumping or running a distance would cause pain.  He reported weakness upon standing, sitting, or driving for extended periods, as well as stiffness upon jumping, running, standing/exercising or driving for extended periods, and swelling upon exercise or driving for extended periods.  He stated that he was unable to kneel down at church and there was fatigability upon standing, exercising or driving for extended periods.  He denied heat, redness, giving way, lack of endurance, locking and dislocation.  He reported constant and localized pain that was aching, sharp and cramping in nature.  He stated that pain was 7 out of 10.  He reported that pain could be elicited by physical activity and standing or sitting for any extended time.  He stated that pain could be relieved by rest and medication.  He reported that he could function with medication.  He stated that pain never really went away and affected everyday life at work and home.  He reported that pain was aggravated with activity.  He stated that he had pain when he kneeled down at church.  He reported that he wore knee braces, and used heating pads or ice packs when the pain got worse.  He denied prosthetic implants of the joint.  He stated that he worked at a desk, and even that was painful.  

Upon physical examination, gait was within normal limits.  There was tenderness.  There was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  There was no locking pain or genu recurvatum.  There was left knee crepitus.  Flexion of the right and left knees was to 140 degrees, with pain occurring at 140 degrees.  Extension of the right and left knees was to zero degrees, with pain occurring at zero degrees.  Joint function was additionally limited by pain and pain had the major functional impact after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The above additionally limited joint function by zero degrees.  The anterior and posterior cruciate ligaments stability test of the bilateral knees was within normal limits.  The medial and lateral collateral ligaments stability test of the bilateral knees was within normal limits.  The medial and lateral meniscus test of the bilateral knees was within normal limits.  The examiner diagnosed early osteoarthritis of the bilateral knees.  The examiner noted that the effect of the condition on the Veteran's usual occupation was to limit increased activities that may affect the use of both lower extremities such as running, prolonged standing or sitting.  The effect of the condition on the Veteran's daily activity was that it reduced his capacity to do increased activities and exercise that may exacerbate his knee pain.  

The Veteran testified at an RO hearing in April 2009.  He reported that knee pain was 4 or 5 out of 10 normally, but went up to 8 when he had to kneel down.  

The Veteran underwent another VA examination in July 2010.  He reported that his knees bothered him constantly.  He stated that most symptoms occurred when he was in a kneeling position for prolonged periods.  He reported that symptoms had worsened, flare-ups were more frequent, and it took longer to recover from them.  He stated that he exercised regularly, including use of an elliptical machine, occasional bicycle riding and hiking.  He reported that he walked twice daily at work for 15 minutes each time.  He denied a history of hospitalization or surgery, trauma to the joints, or neoplasm.  He stated that he was able to stand for more than one hour, but less than three hours.  He denied limitation to walking.  

Upon physical examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing or loss of a bone or part of a bone.  With regard to the bilateral knees, there were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, or instability.  There was left knee patellar abnormality.  With regard to the bilateral knees, there was tenderness to palpation of patellar tendon, no meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There was no objective evidence of pain with active motion on the left or right side.  Flexion of the bilateral knees was zero to 140 degrees. Extension of the bilateral knees was normal.  There was no objective evidence of pain following repetitive motion, additional limitations after three repetitions of range of motion, or joint ankylosis.  The examiner diagnosed bilateral patellar tendinitis with associated chondromalacia of bilateral knees with patellar ligament strain.  The examiner noted that the Veteran was employed fulltime as an accountant and lost no time from work during the previous 12-month period.  The bilateral knee disability had no significant effects on usual occupation.  There were no effects on feeding, bathing, dressing, toileting or grooming; mild effects on chores, shopping, exercise, sports, recreation, and traveling; and moderate effects on driving.  The examiner noted that the Veteran took anti-inflammatories prior to driving and had to take frequent breaks.  The examiner noted that the Veteran is a fit, active gentleman with bilateral tendinitis.  The Veteran continued to lead a very active and functional lifestyle, including a regular exercise regimen that also included walking at work daily.  Serial x-ray results were normal, except the most recent which showed only symmetric bilateral mild degenerative changes.  At time of examination, the Veteran was substantially gainfully employed, and worked in the same position for the previous 18 years.  His position was sedentary, so his knee condition did not prevent him from successfully performing his job related functions.  He had not missed any work in the previous 12 months for any knee-related symptoms.  Thus, the examiner opined that the Veteran's bilateral knee condition did not impair his capacity for performing substantially gainful employment.  


Analysis

Chondromalacia of the Right and Left Knees with Patellar Strain

Prior to May 3, 2007

The Board finds that there is a preponderance of evidence against the Veteran's claim for a compensable rating for the right and left knee disabilities.  Criteria set forth under DC 5260 requires flexion limited to 45 degrees to receive a compensable disability rating.  The medical evidence fails to establish this limitation.  For example, the September 2002 examiner found flexion limited to 140 degrees.  Criteria set forth under DC 5257 requires slight knee impairment (recurrent subluxation or lateral instability) for a compensable disability rating.  The medical evidence fails to establish this limitation.  For example, the September 2002 VA examiner noted that there was weakness.  Criteria set forth under DC 5261 requires extension limited to 10 degrees. The medical evidence fails to establish this limitation.  For example, the September 2002 examiner found extension limited to zero degrees.

There was also no x-ray evidence of arthritis to provide a basis for consideration of a separate rating under DC 5003.  See VAOPGCPREC 23-97 and VAOPGCREC 9- 98.

From May 3, 2007

The Board finds that there is a preponderance of evidence against the Veteran's claim for a rating in excess of 10 percent for the right and left knee disabilities.  Criteria under DC 5257 requires moderate recurrent subluxation or lateral instability to receive a 20 percent disability rating.  The medical evidence fails to establish this limitation.  For example, the May 3, 2007 VA examiner noted that there was no evidence of subluxation or lateral collateral ligament instability.  Therefore, the Board is unable to find that a higher, 20 percent rating is warranted.  

In order to receive a higher rating under Codes 5260 or 5261, flexion would have to be limited to 30 degrees or extension would have to be limited to 15 degrees.  The record clearly shows that the Veteran does not suffer limitation of flexion or of extension to such a degree.  For example, at the May 3, 2007 VA examination, range of motion was from zero degrees to 100 degrees on the left knee and zero to 95 degrees on the right knee.  Therefore, the Board is unable to find that a higher, 20 percent rating is warranted.  

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in a higher combined rating.  See VAOPGCPREC 9-2004.  However, with flexion to 95 degrees, even a noncompensable rating would not be warranted under Diagnostic Code 5260.  So no separate rating is warranted.

The Board notes that a 10 percent rating is the highest disability rating provided by DC 5259.  Therefore, no higher rating can be assigned.

Arthritis of the Right and Left Knees

The other 10 percent ratings assigned are for right and left knee degenerative arthritis.  Based on the above, the Board concludes that ratings in excess of 10 percent are not warranted for the Veteran's right and left knee degenerative arthritis.  In this regard, the Board notes that the disabilities are assigned 10 percent evaluations, which are the maximum evaluations for degenerative joint disease of one major joint under Diagnostic Code 5010.  The treatment evidence reveals that the Veteran's knee range of motion was consistently measured to be to 0 degrees extension, and the least flexion documented was to 95 degrees.  As noted above, absent extension limited to 15 degrees or more or flexion limited to 30 degrees or less, a rating in excess of 10 percent is not warranted under the limitation of motion rating criteria, Diagnostic Codes 5260 and 5261.


Other Diagnostic Codes

The Board has considered the Veteran's right and left knee disabilities under all potentially appropriate diagnostic codes for the entire appellate period.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  For example, the December 2007 VA examiner found that there was no genu recurvatum and the July 2010 VA examiner found that there was no ankylosis.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application.

With regard to DCs 5258 and 5259, there is no medical evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or removal of semilunar cartilage that is symptomatic.  For example, the May 3, 2007 VA examiner found no evidence of effusion and the December 2007 VA examiner found that there was no locking pain.  Therefore, 38 C.F.R. § 4.71a, DCs 5258 and 5259 are not for application.

DeLuca

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the Veteran has reported pain in the knees.  The Board finds that the present ratings take into consideration the Veteran's complaints of knee pain.  For example, the May 3, 2007 VA examination findings reflect that active flexion of the right knee was 95 degrees with pain, active extension of the right knee was zero degrees with pain, active flexion of the left knee was 100 degrees with pain, and active flexion of the left knee was zero degrees with pain.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  See DeLuca, 8 Vet. App. at 204-07.  


Extraschedular Consideration

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to increased evaluations for right and left knee disabilities.  The benefits sought on appeal are therefore denied.



ORDER

An evaluation in excess of zero percent prior to May 3, 2007 and 10 percent disabling from that date for chondromalacia of the right and left knees with patellar strain is denied.  

An evaluation in excess of 10 percent for arthritis of the right and left knees is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


